  Case 18-28618   Doc 24   Filed 02/14/19 Entered 02/14/19 21:07:29          Desc Main
                            Document     Page 1 of 24




T. Edward Cundick, Esq. (#10451), tec@princeyeates.com
Adam S. Affleck, Esq. (#5434), asa@princeyeates.com
PRINCE, YEATES & GELDZAHLER
A Professional Corporation
15 West South Temple, Ste. 1700
Salt Lake City, UT 84101
Telephone: (801) 524-1000
Fax: (801) 524-1098

Attorneys for Apple Street One Twenty, LLC

               IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF UTAH


 In re:                                           Bankruptcy No. 18-28618

 APPLE STREET ONE TWENTY, LLC                            (Chapter 11)

             Debtor.                              Honorable Joel T. Marker




               CHAPTER 11 PLAN DATED FEBRUARY 14, 2019




                                         1                Disclosure Statement Ex. A- 2/14/2019
 Case 18-28618       Doc 24         Filed 02/14/19 Entered 02/14/19 21:07:29                               Desc Main
                                     Document     Page 2 of 24




                                      TABLE OF CONTENTS

                                                                                                                       Page

ARTICLE 1    DEFINITIONS ..................................................................................................1
ARTICLE 2    TREATMENT OF ADMINISTRATIVE EXPENSES .......................................4
ARTICLE 3    BIFURCATION OF ALLOWED CLAIMS SECURED BY LIENS ..................5
ARTICLE 4    CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS .....5
ARTICLE 5    IMPAIRMENT OF CLAIMS .......................................................................... 10
ARTICLE 6    SPECIAL PROVISIONS FOR DISPUTED CLAIMS ..................................... 10
ARTICLE 7    MEANS FOR EXECUTION AND IMPLEMENTATION OF THE PLAN ..... 10
ARTICLE 8    LEASES AND EXECUTORY CONTRACTS ................................................ 13
ARTICLE 9    PAYMENTS ................................................................................................... 13
ARTICLE 10   BAR DATES, DEADLINES, OBJECTION TO CLAIMS ............................... 14
ARTICLE 11   EFFECT OF CONFIRMATION ...................................................................... 15
ARTICLE 12   GUARANTOR AND THIRD-PARTY LIABILITY......................................... 16
ARTICLE 13   MODIFICATION OF PLAN ........................................................................... 16
ARTICLE 14   DEFAULT ....................................................................................................... 17
ARTICLE 15   RETENTION OF JURISDICTION .................................................................. 18
ARTICLE 16   FINAL DECREE ............................................................................................. 19
ARTICLE 17   CLAIMS RETAINED UNDER THE PLAN .................................................... 19
ARTICLE 18   SETTLEMENTS.............................................................................................. 19
ARTICLE 19   MISCELLANEOUS......................................................................................... 19



                                                 EXHIBITS

A.   SUMMARY OF CLAIMS AND INTERESTS

B.   ADDRESS LIST




                                                          2                           Disclosure Statement Ex. A- 2/14/2019
  Case 18-28618      Doc 24    Filed 02/14/19 Entered 02/14/19 21:07:29            Desc Main
                                Document     Page 3 of 24




                                      ARTICLE 1

                                     DEFINITIONS

       1.1.   “Allowed Administrative Expense” means any cost or expense of the Estate

that is allowed under § 503(b) of the Bankruptcy Code by a final and non-appealable order

of the Court after notice and a hearing and shall also include any fees and charges assessed

against the Estate under 28 U.S.C. § 1930.

       1.2.   “Allowed Claim” means any debt represented by a proof of claim that is filed

(including a claim that is deemed filed under § 1111(a) of the Bankruptcy Code) that is

allowed under § 502(a) of the Bankruptcy Code and is not a Disputed Claim.

       1.3.   “Allowed Interest” means any interest represented by a proof of claim that is

filed (including an interest that is deemed filed under § 1111(a) of the Bankruptcy Code)

that is allowed under § 502(a) of the Bankruptcy Code and is not a Disputed Interest, or

alternatively the presumed respective 50% membership interests held by Steve and Sherry

Walker.

       1.4.   “Allowed Secured Claim” means an Allowed Claim secured by a lien on

property of the Estate.

       1.5.   “Allowed Unsecured Claim” means an Allowed Claim that is not secured by

a lien on property of the Estate.

       1.6.   “Bankruptcy Code” means Title 11 of the United States Code.

       1.7.   “Claim” means any claim as defined by § 101(5) of the Bankruptcy Code.




                                             3                  Disclosure Statement Ex. A- 2/14/2019
 Case 18-28618       Doc 24   Filed 02/14/19 Entered 02/14/19 21:07:29            Desc Main
                               Document     Page 4 of 24




        1.8.   “CMN Funding Financing” means that certain post-petition financing being

arranged by the Debtor-in-Possession to facilitate the take-out of senior secured debt and

construction of all or part of the Debtor’s Project, whether that financing is ultimately

provided through CMN Funding, any syndicate which they create, or some other lender.

        1.9.   “Confirmation” means the entry of the order of the Court confirming this

Plan.

        1.10. “Confirmation Hearing” means the first date set for hearing on the

confirmation of the Plan, if referring to a deadline by which certain events will occur;

otherwise, it also incorporates all subsequent continuances of the Confirmation Hearing.

        1.11. “Court” means the United States Bankruptcy Court for the District of Utah.

        1.12. “Debtor” means Apple Street One Twenty, LLC.

        1.13. “Debtor’s Project” means the currently commenced and to-be-completed

construction of a clubhouse, 120 apartment units (in four adjacent structures), supporting

parking structures, and other amenities on land located at 451 West Apple Street,

Grantsville, UT 84029.

        1.14. “Disputed Claim” means any claim or interest which is identified in Exhibit

A as disputed or any claim for which an objection has been filed by the Debtor, the

Reorganized Debtor, or any other party in interest.

        1.15. “Effective Date” means 21 days after Confirmation.




                                             4                 Disclosure Statement Ex. A- 2/14/2019
  Case 18-28618      Doc 24    Filed 02/14/19 Entered 02/14/19 21:07:29            Desc Main
                                Document     Page 5 of 24




        1.16. “Estate” means the estate created and described under § 541 of the

Bankruptcy Code.

        1.17. “Estate Cash” means all cash in the possession of the Debtor that is property

of the Estate whether it is unencumbered or represents the “cash collateral” of a holder of

an Allowed Secured Claim.

        1.18. “Jett” means Jett Funding, LLC.

        1.19. “Ordinary Course Administrative Expense” means any Administrative

Expense that has been incurred in the ordinary course of the Debtor’s business and that

would be otherwise payable without Court approval but is not due by its terms until at, or

after, Confirmation including, without limitation, post-petition employee wages and

benefits, post-petition accounts payable, etc.

        1.20. The “Property” means approximately 9.78 acres of land located at 451 West

Apple Street, Grantsville, Utah, tax ids. 01-066-0-0006; 01-112-0-0012; and 01-112-0-

0011.

        1.21. “Pending Administrative Expense” means any cost or expense of the Estate

that may be allowable under § 503(b) of the Bankruptcy Code and is not barred but has not

been allowed by final order of the Court.

        1.22. “Petition Date” means November 16, 2018.

        1.23. “Plan” means this plan of reorganization.




                                                 5              Disclosure Statement Ex. A- 2/14/2019
 Case 18-28618      Doc 24   Filed 02/14/19 Entered 02/14/19 21:07:29           Desc Main
                              Document     Page 6 of 24




      1.24. “Plan Interest Rate” shall mean 6.00%, or such other amount as the Court

may determine at the Confirmation Hearing.

      1.25. “Reorganized Debtor” means the Debtor after Confirmation.

      1.26. “SABA” means SABA55, LLC.

      1.27. “Schedules” means the schedules and statement of financial affairs filed by

the Debtor on November 30, 2018 along with any subsequent amendments filed thereto

prior to the Confirmation Hearing.

                                     ARTICLE 2

                TREATMENT OF ADMINISTRATIVE EXPENSES

      2.1.   Ordinary Course Administrative Expenses. After the Effective Date and

unless otherwise agreed, Ordinary Course Administrative Expenses shall be paid when

they become due in the ordinary course of the Debtor’s (and the Reorganized Debtor’s)

business.

      2.2    Allowed Administrative Expenses. Unless otherwise agreed, on the Effective

Date, the Reorganized Debtor shall pay all Allowed Administrative Expenses which

remain unpaid at Confirmation.

      2.3    Pending Administrative Expenses. Unless otherwise agreed, on the day that

a Pending Administrative Expense becomes an Allowed Administrative Expense, the

Reorganized Debtor shall pay such Allowed Administrative Expense.




                                             6               Disclosure Statement Ex. A- 2/14/2019
 Case 18-28618      Doc 24    Filed 02/14/19 Entered 02/14/19 21:07:29             Desc Main
                               Document     Page 7 of 24




       2.4    U.S. Trustee Fees. Unless otherwise agreed, on the Effective Date, the

Reorganized Debtor shall pay all fees then owing to the U.S. Trustee. Any U.S. Trustee’s

Fees that become due between Effective Date and the entry of the final decree shall be paid

by the Reorganized Debtor in accordance with 28 U.S.C. § 1930(a)(6).

                                      ARTICLE 3

     CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

       3.1    Class S1 shall consist of the Allowed Secured Claim of the Tooele County

Assessor to the extent secured by its pre-petition lien on the Property, in the amount of

$7,454.04. The Reorganized Debtor shall make payments commencing on the date that is

30 days after the Effective Date, and continuing on the same date of each successive month,

in the amount of $144.11, continuing until 60 monthly payments have been made (such

payments being sufficient to pay the Allowed Secured Claim in full with interest at the

Plan Interest Rate). The Reorganized Debtor may at its option prepay any remaining

balance on the Class S1 claim, together with all accrued interest through the date of

payment, at any time. On the Effective Date, any default on the obligations comprising the

Allowed Secured Claim shall be deemed cured by the Reorganized Debtor.

       3.2    Class S2 shall consist of the Disputed Claim of SABA to the extent and in

the amount it is ultimately determined to be an Allowed Secured Claim through the claims

allowance process. SABA’s claim is likely oversecured by its first-position, pre-petition,

Deed of Trust on the Property. The amount of SABA’s claim is in dispute: SABA has




                                             7                  Disclosure Statement Ex. A- 2/14/2019
  Case 18-28618      Doc 24   Filed 02/14/19 Entered 02/14/19 21:07:29             Desc Main
                               Document     Page 8 of 24




informally asserted that it is owed more than $3,700,000.00, including default interest,

attorneys’ fees and costs, collection charges, and additional amounts. The Debtor believes

that the claim balance is much less than informally stated by SABA, and closer to

$2,700,000.00.

       The Reorganized Debtor shall consummate the CMN Funding Financing or an

alternative financing arrangement from a lender not currently involved in the bankruptcy

case, in an amount not less than $14,950,000.00. Such loan shall be secured by a first-

position trust deed on the Property. The loan proceeds shall be used in part to pay

$2,700,000.00 to SABA on the Effective Date, in full satisfaction of SABA’s claim, and

any claim SABA may have against any entity or individual involved in this bankruptcy

case, whether as Debtor, creditor, member (including Steve and Sherry Walker), officer,

employee, attorney, or otherwise.

       3.3    Class U1 shall consist of all Disputedly Unsecured Claims of creditors who

asserted a prepetition perfected security interest, but depending on the allowed amount of

SABA’s claim, may find their entire claim unsecured pursuant to 11 U.S.C. § 506. In the

event of plan failure, it is likely the Class U1 creditors would be foreclosed out by SABA’s

senior secured interest.

       The Reorganized Debtor will repay all allowed Class U1 claims by paying a 25%

initial payment on the capped amount of such claims within 30 days of the Effective Date,

and then by either: (1) paying the balance of the capped claim amount in full within 4 years




                                             8                  Disclosure Statement Ex. A- 2/14/2019
  Case 18-28618        Doc 24   Filed 02/14/19 Entered 02/14/19 21:07:29              Desc Main
                                 Document     Page 9 of 24




after the Effective Date, with interest at the Plan Interest Rate; or (2) converting the claim

into Class B membership interests in the Reorganized Debtor, in the respective amount

such that all holders of Class B membership interests share pro rata in the entirety of Class

B membership interests in the Reorganized Debtor according to their respective shares of

the unpaid Class U1 and U2 allowed claims. The Debtor anticipates that the Class B

membership interests will be worth approximately $1,100,000 upon stabilization, which

amount far exceeds the total anticipated outstanding balances of allowed Class U1 and U2

claims. The capped amount of the Class U1 Claims is set forth in Exhibit A, incorporated

herein by reference.

       3.4    Class U2 shall consist of all non-insider general Allowed Unsecured Claims

in the amounts set forth in Exhibit A. The Reorganized Debtor will repay all allowed Class

U2 claims by paying a 25% initial payment on the capped amount of such claims within

30 days of the Effective Date, and then by either: (1) paying the balance of the capped

claim amount in full within 4 years after the Effective Date, with interest at the Plan Interest

Rate; or (2) converting the claim into Class B membership interests in the Reorganized

Debtor, in the respective amount such that all holders of Class B membership interests

share pro rata in the entirety of Class B membership interests in the Reorganized Debtor

according to their respective shares of the unpaid Class U1 and U2 Allowed Claims. The

Debtor anticipates that the Class B membership interests will be worth approximately

$1,100,000 upon stabilization, which amount far exceeds the total anticipated outstanding




                                               9                   Disclosure Statement Ex. A- 2/14/2019
  Case 18-28618      Doc 24    Filed 02/14/19 Entered 02/14/19 21:07:29             Desc Main
                                Document     Page 10 of 24




balances of allowed Class U1 and U2 claims. The capped amount of the Class U2 Claims

is set forth in Exhibit A, incorporated herein by reference.

       3.5     Class U3 shall consist of a convenience class of claims. Any creditor holding

an Allowed Secured Claim in Class U1 or U2 may, by delivering a written request within

30 days of the Effective Date, request entry into Class U3. The Reorganized Debtor may,

in its sole discretion, solicit such requests after the Confirmation Hearing (though such

solicitation shall not constitute acceptance required below). Upon receiving such written

request, and within a reasonable time thereof, the Reorganized Debtor shall, in its sole

discretion, decide whether to accept or reject such request. If accepted, upon acceptance,

the Reorganized Debtor will pay 50% of the allowed amount of the claim in full satisfaction

of both the claim and the underlying debt. If rejected, the claimant will retain its Class U1

or U2 claim.

       3.6     Class U4 shall consist of all Allowed Unsecured Claims held by insiders,

including only Steve and Sherry Walker. The holders of Class U4 claims shall be granted

20% of the Class A membership interests in the Reorganized Debtor, in full satisfaction of

their prepetition claims, with a provision that the Class A membership interests as a whole

shall always retain at least 75% of the total outstanding membership interests in the

Reorganized Debtor. All members of this class shall be required to personally guarantee

the CMN Funding Financing and any future financing sought by the Reorganized Debtor

within 4 years of the Effective Date. Failure to do so, and failure to cure such deficiency




                                             10                  Disclosure Statement Ex. A- 2/14/2019
  Case 18-28618      Doc 24    Filed 02/14/19 Entered 02/14/19 21:07:29             Desc Main
                                Document     Page 11 of 24




within a reasonable period upon written notice, shall void such class member’s Class A

membership interests in the Reorganized Debtor. Only in that event, the total ownership

share of the Class B membership interests in the Reorganized Debtor may exceed the 25%

limitation set forth above.

       3.7    Class T1 shall contain only the Disputed Claim of the IRS. Currently, the

IRS has filed a proof of claim in the amount of $18,637.48. Informally, the Debtor

understands that the IRS will be amending to $0 or withdrawing that claim prior to

confirmation. Nevertheless, if the claim becomes an Allowed Secured Claim, it shall be

paid in regular quarterly payments with interest at the Plan Interest Rate, in an amount

sufficient to fully amortize the claim over the five years following the Effective Date.

       3.8    Class D1 shall contain only the Disputed Claim of Maghsood Abbaszadeh,

who has informally asserted that he is personally owed a debt in excess of $300,000.00, for

which Steve Walker is allegedly also personally liable. Steve Walker will pay $150,000.00

personally within 90 days of the Effective Date in full satisfaction of the Class D1 claim.

No payment from the Reorganized Debtor shall be made on the Class D1 Claim.

       3.9    Class E1 shall contain only the prepetition membership interests in the

Debtor. Holders of Class E1 claims may convert their claims to 80% of the Class A

membership interests in the Reorganized Debtor, in full satisfaction of their prepetition

interests. All members of this class shall be required to personally guarantee the CMN

Funding Financing and any future financing sought by the Reorganized Debtor within 4




                                             11                  Disclosure Statement Ex. A- 2/14/2019
 Case 18-28618      Doc 24    Filed 02/14/19 Entered 02/14/19 21:07:29             Desc Main
                               Document     Page 12 of 24




years of the Effective Date, on the same terms as those required of the holders of Class U4

claims.

                                      ARTICLE 4

                             IMPAIRMENT OF CLAIMS

       All classes are impaired under the Plan, and hence entitled to vote on the Plan.


                                      ARTICLE 5

                SPECIAL PROVISIONS FOR DISPUTED CLAIMS

       If, when a distribution is required under the Plan, a Disputed Claim has not been

resolved, then the Reorganized Debtor shall set aside and hold that amount that would have

been distributed had Disputed Claim been an Allowed Claim until the Disputed Claim is

disallowed or becomes an Allowed Claim. Upon becoming an Allowed Claim, the

Reorganized Debtor shall pay the held-back amount to the claimholder. If disallowed, the

distribution amount will be used by the Reorganized Debtor for later distribution to holders

of Allowed Claims as provided for under the Plan.

                                      ARTICLE 6

     MEANS FOR EXECUTION AND IMPLEMENTATION OF THE PLAN

       6.1    Continuation of Business. The Reorganized Debtor shall continue its pre-

petition/pre-confirmation business operations including developing the Debtor’s Project.

       6.2    Borrowing Upon Confirmation and Payments Due on the Effective Date. The

Reorganized Debtor shall use borrowed funds to pay all amounts required under the Plan



                                             12                 Disclosure Statement Ex. A- 2/14/2019
  Case 18-28618      Doc 24    Filed 02/14/19 Entered 02/14/19 21:07:29               Desc Main
                                Document     Page 13 of 24




to be paid as of the Effective Date. The Debtor hereby seeks and subject to court approval

will obtain a secured loan, pursuant to 11 U.S.C. § 364(d)(1), that is senior to all other debt

secured by the Property. The Debtor represents that it has sought credit on an unsecured

and priority basis, and has found no lenders willing to lend on such terms. The Debtor

further represents that because all claims will be paid in full with the loan proceeds or other

post-confirmation revenues or borrowing, allowing the lender to prime existing liens in the

brief window between Confirmation and the Effective Date is appropriate under the terms

of the Bankruptcy Code.

       6.3    Adequate Protection Payments. In the event that the Reorganized Debtor is

required to make any adequate protection payments to the holders of Allowed Secured

Claims that come due between the Petition Date and the Effective Date, such adequate

protection payments shall be credited, other than the portion necessary to compensate the

recipient for post-petition, pre-confirmation interest at the non-default note rate, to reduce

the amount of Allowed Secured Claims on the Effective Date.

       6.4    Post-Confirmation Plan Obligations and Operating Expenses. The

Reorganized Debtor shall pay post-confirmation obligations under the Plan and ongoing

debts incurred in the ordinary course of the Reorganized Debtor’s business from the CMN

Funding Financing, post-confirmation earnings, and, if necessary, subsequent loans, capital

contributions, or the sale of additional membership interests.




                                              13                   Disclosure Statement Ex. A- 2/14/2019
  Case 18-28618     Doc 24     Filed 02/14/19 Entered 02/14/19 21:07:29             Desc Main
                                Document     Page 14 of 24




       6.5    Prohibition on Distributions of Profits. The Reorganized Debtor shall be

prohibited from making any distribution of profits on account of membership interests until

all claims (other than those converted into Class B membership interests) have been paid

in full. In the event distributions are made thereafter, they shall be made according the pro

rata membership interests of the combined Class A and Class B membership interests (i.e.

if a distribution of $10,000 is made, it shall go $7,500 collectively to the holders of Class

A membership interests, and $2,500 collectively to the holders of Class B membership

interests).

       6.6    Prohibition on Non-voting Equity. The Reorganized Debtor shall be

prohibited from issuing non-voting membership interests. The membership interests of

Class A members and Class B members shall each maintain voting rights corresponding to

their respective per centage interest in the Reorganized Debtor. If necessary, the charter of

the Reorganized Debtor shall be amended to reflect this Plan provision.

       6.7    Post-Confirmation Professional Fees and Costs. The Reorganized Debtor

shall pay fees and expenses incurred post-Confirmation by its professionals (including,

with limitation, those employed during the pendency of this case) in the ordinary course of

the Reorganized Debtor’s business. The Reorganized Debtor and its professionals shall not

be required to obtain authorization for such payments under applicable provisions of the

Bankruptcy Code governing employment and payment of professionals in a case.




                                             14                  Disclosure Statement Ex. A- 2/14/2019
  Case 18-28618      Doc 24    Filed 02/14/19 Entered 02/14/19 21:07:29             Desc Main
                                Document     Page 15 of 24




       6.8     Post-Effective Date U.S. Trustee Fees. After the Effective Date, the

Reorganized Debtor shall timely pay all fees required pursuant to 28 U.S.C. § 1930, until

a final decree is entered, or the case is closed or dismissed.

                                        ARTICLE 7

                     LEASES AND EXECUTORY CONTRACTS

       7.1     Leases and Executory Contracts to be Assumed. Upon the Effective Date, all

leases and executory contracts to which the Debtor is party shall be deemed rejected (unless

previously deemed rejected pursuant to 11 U.S.C. § 365). A party to a lease or executory

contract that is rejected under this provision, and claims damages arising by such rejection,

must file a proof of Claim arising from such rejection within 21 days after entry of the

Confirmation Order. Failure to file a proof of Claim by this deadline will result in

disallowance of the Claim.

                                        ARTICLE 8

                                        PAYMENTS

       8.1     Manner of Payment. Unless other mutually acceptable arrangements are

made between the Reorganized Debtor and the holder of an Allowed Administrative

Expense or Allowed Claim, the Reorganized Debtor shall make payments required

hereunder by check which will be mailed (first-class, postage prepaid) to the holder of the

Allowed Claim or Allowed Administrative Expense. A payment shall be deemed made

when mailed.




                                              15                 Disclosure Statement Ex. A- 2/14/2019
  Case 18-28618      Doc 24    Filed 02/14/19 Entered 02/14/19 21:07:29            Desc Main
                                Document     Page 16 of 24




       8.2    Right to Rely on Information. The Reorganized Debtor shall be entitled to

rely on the addresses contained in Exhibit B in making payments required hereunder. Every

holder of an Allowed Unsecured Claim has the duty to ensure that its address is listed

correctly. The Reorganized Debtor may, but shall have no duty to, search for, obtain, or

make corrections to contact and mailing information in the absence of correction by the

holder of an Allowed Claim.

       8.3    Forfeiture of Payments. Holders of Allowed Claims or Allowed

Administrative Expenses shall be deemed to have forfeited their right to a payment

hereunder if (a) a payment check is returned as undeliverable, as having an incorrect

address, or the like, and such party does not contact the Reorganized Debtor within 90 days

of the check being originally mailed, or (b) a payment check is not paid by the payor bank

within 90 days after it is mailed.

                                      ARTICLE 9

               BAR DATES, DEADLINES, OBJECTION TO CLAIMS

       9.1    Administrative Expense Bar Date. Unless an earlier date is ordered by the

Court, the bar date for the filing of applications for allowance of any pre-Confirmation

administrative expense (except for those of the Debtor’s professionals and taxing entities)

under § 503(b) of the Bankruptcy Code shall be the first date set for the Confirmation

Hearing. The Internal Revenue Service and the Utah State Tax Commission shall have 45

days after the relevant return is filed with the insolvency departments of those taxing




                                            16                  Disclosure Statement Ex. A- 2/14/2019
 Case 18-28618      Doc 24    Filed 02/14/19 Entered 02/14/19 21:07:29             Desc Main
                               Document     Page 17 of 24




authorities to file an application for allowance of any pre-Confirmation administrative

expenses. For the Internal Revenue Service, these returns may include quarterly Form 941

returns, Form 940 and a Form 1041.

       9.2    Claims Bar Date. The bar date for filing proof of claims is March 19, 2019.

Except as otherwise provided herein, any proof of Claim filed after that date shall be

deemed disallowed unless the holder of such Claim has obtained an order of the Court

allowing the late-filing of the Claim that is entered before the Confirmation Hearing.

       9.3    Amendment of Claims. Except as otherwise provided for herein, no proof of

Claim may be amended to increase the amount of any Claim after the Confirmation

Hearing.

       9.4    Objections to Claims. Except as otherwise provided for herein, objections to

Claims must be filed no later than 60 days after the Effective Date. Any party in interest

with a financial stake in the outcome of an objection to a Claim may object to such Claim

or join in the prosecution of any pending objection to such Claim.

                                      ARTICLE 10

                           EFFECT OF CONFIRMATION

       10.1   Binding Effect. Upon the Effective Date, the provisions of the Plan shall bind

the Debtor, the Reorganized Debtor, creditors, and all parties in interest regardless of

whether or not such persons or entities have impaired claims under the Plan or whether or

not such persons or entities have accepted the Plan.




                                             17                 Disclosure Statement Ex. A- 2/14/2019
  Case 18-28618      Doc 24       Filed 02/14/19 Entered 02/14/19 21:07:29         Desc Main
                                   Document     Page 18 of 24




       10.2   Vesting of Property. Property of the Estate shall vest in the Reorganized

Debtor upon the Effective Date free and clear of all Claims and interests except as provided

for or retained under the Plan.

       10.3   Discharge. Upon the Effective Date, the Debtor shall receive a discharge of

any debt that arose before Confirmation, and all creditors and parties in interest shall be

permanently enjoined from commencing or pursuing any action against the Reorganized

Debtor other than to enforce the obligations created or preserved under this Plan.

                                        ARTICLE 11

                  GUARANTOR AND THIRD-PARTY LIABILITY

       As it is the intent of the Debtor and its principals to propose a plan that pays all

outstanding claims in full or at amounts agreed to by the parties, payment according to the

terms contained herein shall fully satisfy both the Debtor’s obligation and any Guarantor’s

obligation for the debts treated by the plan.

                                        ARTICLE 12

                              MODIFICATION OF PLAN

       12.1   Modification Prior to Confirmation. The Debtor may modify the Plan at any

time before Confirmation provided that the Plan, as modified, meets the requirements of

the Bankruptcy Code. If the Debtor files a modification of the Plan with the Court, the Plan

as modified will become the Plan.




                                                18              Disclosure Statement Ex. A- 2/14/2019
 Case 18-28618      Doc 24    Filed 02/14/19 Entered 02/14/19 21:07:29             Desc Main
                               Document     Page 19 of 24




       12.2   Modification After Confirmation. The Debtor may modify the Plan at any

time after Confirmation and before substantial consummation provided that the Plan, as

modified, meets the requirements of the Bankruptcy Code. The Plan, as modified, after

Confirmation will become the Plan only if circumstances warrant such modification and

the Court, after notice and hearing, confirms the Plan as modified. If the Court makes such

a determination and approves such modification, it shall be deemed accepted by all holders

of claims that have previously accepted the Plan.

                                      ARTICLE 13

                                       DEFAULT

       13.1   Rights of Secured Creditors. A default shall occur with respect to payment

of an Allowed Secured Claim if a payment is not made and/or cured according to the terms

of the Reorganized Debtor’s Obligations as modified under the Plan. Upon default, the

holder shall be entitled to enforce its modified debt and lien rights according to its loan

documents and under any applicable law.

       13.2   Rights of Unsecured Creditors. A default shall occur with respect to payment

of an Allowed Unsecured Claim or Allowed Administrative Expense if the Reorganized

Debtor fails to make any payment or distribution required under the Plan. In the event of

such a default, the aggrieved party shall be required to provide written notice of such

default to the Reorganized Debtor. The Reorganized Debtor shall have ten (10) days after

its actual receipt of such written notice to cure the default. Absent cure, the holder of an




                                             19                 Disclosure Statement Ex. A- 2/14/2019
 Case 18-28618      Doc 24     Filed 02/14/19 Entered 02/14/19 21:07:29             Desc Main
                                Document     Page 20 of 24




Allowed Claim or Allowed Administrative Expense shall be entitled to accelerate all

amounts due and enforce its debt as modified under the Plan, less any amounts that have

been paid under the Plan.

                                      ARTICLE 14

                            RETENTION OF JURISDICTION

       The Court shall retain jurisdiction after Confirmation for the purposes of: (a) fixing

an allowance of any Administrative Expense; (b) hearing and determining any objection to

a Claim; (c) hearing and determining all causes of action, controversies, disputes, or

conflicts that were pending before Confirmation; (d) correcting any defect, curing any

omission, or reconciling any inconsistency in the Plan or order of confirmation as may be

necessary to carry out the purpose and intent of the Plan; (e) issuing any order necessary

to implement the Plan, including without limitation, such declaratory and injunctive orders

as are appropriate to protect the Estate or Reorganized Debtor from actions of creditors, or

other parties in interest; (f) hearing and determining any dispute relating to the terms or

implementation of the Plan or to the rights or obligations of any parties in interest with

respect thereto; (g) confirming a Plan after modification pursuant to § 1127(b) of the

Bankruptcy Code; and (h) entering orders concluding and terminating this bankruptcy case.




                                             20                  Disclosure Statement Ex. A- 2/14/2019
 Case 18-28618      Doc 24    Filed 02/14/19 Entered 02/14/19 21:07:29             Desc Main
                               Document     Page 21 of 24




                                      ARTICLE 15

                                    FINAL DECREE

       The Reorganized Debtor shall seek a Final Decree under § 350 of the Bankruptcy

Code (and Bankruptcy Rule 3022) as soon as practicable after the estate is fully

administered. The Reorganized Debtor need not make all payments required under the Plan

in order to establish substantial consummation.

                                      ARTICLE 16

                      CLAIMS RETAINED UNDER THE PLAN

       The following claims belonging to the Debtor or the Estate shall be retained by the

Reorganized Debtor: (1) any and all claims that existed pre-petition relating to any account

receivable; (2) any and all compulsory or permissive counterclaims relating to any

Disputed Claim; and (3) any claims raised in any state court proceeding, adversary

proceeding, or contested matter that is pending at the time of Confirmation or was pending

as of the Petition Date. Any claim not retained shall be deemed abandoned upon

Confirmation. The Reorganized Debtor reserves the right to transfer these retained claims

to its members.

                                      ARTICLE 17

                                  MISCELLANEOUS

       17.1   Calculation of Time Periods. The calculation of time periods herein shall be

governed by Federal Rule of Bankruptcy Procedure 9006.




                                             21                 Disclosure Statement Ex. A- 2/14/2019
  Case 18-28618              Doc 24         Filed 02/14/19 Entered 02/14/19 21:07:29         Desc Main
                                             Document     Page 22 of 24




          17.2      Notices to the Reorganized Debtor. Notices to the Reorganized Debtor shall

be deemed proper only if delivered or mailed to:

                    Steve Walker, General Manager
                    2452 Scenic Dr.
                    Salt Lake City, UT 84109

          17.3      Reports. The Reorganized Debtor shall file a post-confirmation summary

report in conformity with Local Rule 2081-1(c) within 90 days of the Effective Date.

          Dated this 14th day of February, 2019.

                                                         APPLE STREET ONE TWENTY, LLC

                                                         By: /s/ Steve Walker
                                                             Managing Member
                                                             Apple Street One Twenty, LLC


                                                         PRINCE, YEATES & GELDZAHLER

                                                         /s/ T. Edward Cundick
                                                         Attorneys for Apple Street One Twenty, LLC




G:\TEC\Apple Street One Twenty\Plan dated 2-14-19.docx




                                                         22               Disclosure Statement Ex. A- 2/14/2019
                                                     Case 18-28618                   Doc 24         Filed 02/14/19 Entered 02/14/19 21:07:29                Desc Main
                                                                                                     Document     Page 23 of 24




                                                                       Disputed?
                                                        Scheduled                  Proof of Claim    Capped Amount      Effective Date    Final Payment due in 
                                                                                                                           Payment           4 years, interest 
                                                                                                                                                 included

Class S1
  Tooele County Assessor                                  $7,454.04
Class S2
  SABA55 LLC                                          $2,700,000.00 X                                  $2,700,000.00    $2,700,000.00                   $0.00
Class U1‐‐ Disputedly Unsecured Claims                                                                                                                            Funding Proposal‐Use of funds
  CV Carlson Heating & AC                                $26,000.00                                      $26,000.00          $6,500.00            $24,180.00          Retire Debt                       $2,878,979.19
  Jeff Financing Co., LLC                               $200,000.00 X                                   $200,000.00         $50,000.00           $186,000.00          Additional Soft/Design Costs       $300,000.00
  Mulligan Funding LLC                                        $0.00 X                                         $0.00              $0.00                 $0.00          Hard costs w/ contingency        $10,096,095.81
  Therese Owen                                           $55,000.00                                      $55,000.00         $13,750.00            $51,150.00          Interest Reserve                  $1,400,000.00
Class U2‐‐ Non‐Insider Gen. Unsecured Claims                                                                                                                          Closing costs                       $274,925.00
  American Eagle Concrete                                $28,141.77                                      $28,141.77          $7,035.44            $26,171.85                                           $14,950,000.00
  Flatline Concrete                                      $13,225.00                                      $13,225.00          $3,306.25            $12,299.25
  Preferred Paving                                      $125,550.00                                     $125,550.00         $31,387.50           $116,761.50
Class U3‐‐ Convenience Class
Class U4‐‐ Insider Unsecured Class
  Steven K Walker                                        $94,400.00                                       $94,400.00             $0.00                  $0.00
Class D1‐‐ Disputed Claim
  Maghsood Abbaszadeh                                          $0.00 X                              Paid outside plan
Class E1‐‐ Equity
  Steve Walker                                                   50%                                           $0.00             $0.00                  $0.00
  Sherry Walker                                                  50%                                           $0.00             $0.00                  $0.00
Class T1‐‐ Tax Claims
  IRS                                                               0% X             $18,637.48                $0.00             $0.00                  $0.00
Administrative Claims
 Tooele County Assessor                                                                                   $27,000.00        $27,000.00
 UST Fees                                                                                                 $30,000.00        $30,000.00
 PYG Fees                                                                                                 $10,000.00        $10,000.00
                                                  Total funds required on Effective Date                                $2,878,979.19
                               Total funds required on 4th anniversary of Effective Date:                                                        $416,562.60


                                                                                                                                                                                                     Plan Exhibit A‐2/14/19
Case 18-28618   Doc 24   Filed 02/14/19 Entered 02/14/19 21:07:29   Desc Main
                          Document     Page 24 of 24
